Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered April 11, 2003, convicting defendant upon his plea of guilty of the crimes of rape in the first degree, robbery in the second degree and assault in the second degree.
In satisfaction of two indictments arising out of two separate incidents, defendant pleaded guilty to robbery in the second degree, assault in the second degree and rape in the first degree. Pursuant to a negotiated plea agreement, defendant was sentenced to an aggregate prison term of 15 years with five years of postrelease supervision.
Defendant’s sole contention on appeal is that the sentence is harsh and excessive. However, defendant’s knowing, voluntary and intelligent guilty plea and waiver of the right to appeal precludes him from challenging his sentence (see People v Conley, 19 AD3d 809 [2005]; People v Clow, 10 AD3d 803, 804 [2004]). Accordingly, the judgment must be affirmed.
Cardona, P.J., Spain, Mugglin, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed.